 John Wyke, Inc. and George H. Steffin V. Case 7-CA- 14636September 19, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS PENELLOAND TRUESDALEOn June 29, 1979, Administrative Law Judge IvarH. Peterson issued the attached Decision in this pro-ceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith.The Administrative Law Judge found that Respon-dent violated Section 8(a)(3) and (1) of the Act byissuing a warning letter to George H. Steffin V and byreducing Steffin's work hours, with both actions beingin retaliation for Steffin's filing of certain grievances.The Administrative Law Judge also found that Re-spondent violated Section 8(a)(1) when Bill Drozdow-ski, an alleged supervisor of Respondent, told em-ployee Eugene Penny that Respondent would sell allof its trucks, buy them under another company name,and hire all new drivers if the Union supported Steffinin his dispute with Respondent concerning vacationpay. We disagree with each of the above findings. Inour view, the evidence as a whole demonstrates thatRespondent did not retaliate against Steffin's filing ofgrievances by issuing a warning letter to him and re-ducing his hours. We also find that Drozdowski'sstatement to Penny, when viewed in the totality of thecircumstances, did not violate Section 8(a)(1).Respecting the alleged violation of Section 8(a)(3)and (1), the record does reveal that Steffin's workhours were reduced by Respondent at or around thesame time that he filed three grievances with Respon-dent. The reduction in hours, however, took place be-fore Steffin filed his grievances and before Respondenthad any indication that Steffin intended to file griev-ances. Indeed, the grievances themselves related tothe reduction in hours. In addition, the record doesI Respondent has requested oral argument. This request is hereby deniedas the record. the exceptions, and the briefs adequately present the issues andthe positions of the parties.JOHN WYKE. INC.not reveal anv form of discriminatory treatment ofSteffin or any union animus on the part of Respon-dent. Numerous other employees were the subject oflayoffs and work hours reductions. These occurredprimarily because Respondent was in the process ofreorganizing its operation in response to substantialbusiness losses. Respecting Steffin himself, his par-ticular job was the subject of a special memorandumagreement between Respondent and the Union. Thisagreement stated that Steffin was to work a 40-hourshift but specifically provided that the number ofhours was contingent upon work availability. Consis-tent therewith, Steffin had been subject to several re-ductions in work hours in the past when work avail-ability decreased. Finally. in this regard it issignificant that of the three grievances filed by Steffin,Respondent settled one of the three in his favor. Inshort, the record simply does not support the Admin-istrative Law Judge's finding that Respondent retali-ated against Steffin's filing of grievances by reducinghis work hours.2Respecting the violation of Section 8(a)(l) foundby the Administrative Law Judge, we conclude thatin the totality of circumstances no violation occurred.While the record does reveal that Drozdowski madethe statement attributed to him, the evidence also re-veals that he was drunk at the time, and that Pennywas aware of the fact. In addition, Penny did notinform any of his fellow workers that such a state-ment had been made. Finally, it is undisputed thatwhen Drozdowski made the statement he went on tosay that the owner of Respondent Company, JohnWyke, would be unwilling to take the steps urged byDrozdowski, but that Drozdowski would seek to con-vince him. In these particular circumstances we findno violation of Section 8(a)(1).3Having found that Respondent did not engage inthe violations alleged, we will dismiss the complaintin its entirety.2 The Administrative Law Judge also found that Respondent issued awarning letter to Steffin in retaliation for the filing of grievances. The warn-ing involved Steffin's failure to pick up an item that he had been sent toobtain as well as Steffin's allowing unauthonzed persons to nde in his vehicleduring working hours. Again, the record does not support the AdministrativeLaw Judge's finding. The evidence reveals that upon issuance of the warningletter a union representative met with Respondent and explained that therehad been a misunderstanding by Respondent of Steffin's actions which hadresulted in the letter. Pursuant to that discussion Respondent withdrew thewarning letter. This incident also demonstrates the fact that the record isbereft of any significant evidence which would indicate union animus on thepart of Respondent. Rather, the record demonstrates that the relations be-tween Respondent and the Union were, for the most part. characterized bycooperation and harmony3 Respondent, in its exceptions, argues that Drozdowski, who was not em-ployed by John Wyke, Inc., at the time of his statement to Penny. was not asupervisor of Respondent's employees within the meaning of the Act Inview of our holding herein it is unnecessary to pass on Respondent's conten-tion.245 NLRB No. 39 DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FAC IPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the complaint be, andit hereby is, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEIVAR H. PETERSON, Administrative Law Judge: The hear-ing in this case was held in Detroit, Michigan, on June 5,1978, based upon the complaint issued by the Regional Di-rector for Region 7 on January 11, 1978, which in turn wasbased upon a charge filed on November 21, 1977, byGeorge H. Steffin V, an individual. The complaint, asamended at the hearing, alleged in substance, that Respon-dent, by its agent Bill J. Drozdowski, vice president of Re-spondent, had threatened to sell all of its trucks and dis-charge its employees if they engaged in union or othercollective-bargaining activities for their mutual aid and pro-tection and, on or about October 7, 1977, by President JohnWyke, had issued a warning letter to and reduced the hoursof Steffin because of his membership and activities on be-half of Local 247, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America, hereincalled the Union. By these acts the complaint alleged thatRespondent engaged in unfair labor practices violative ofSection 8(a)(Xl1) and (3) and Section 2(6) and (7) of the Act.In its answer, received on June 20, Respondent admittedcertain jurisdictional allegations of the complaint but de-nied that it had engaged in any conduct violative of theAct.Briefly stated, counsel for the General Counsel contendsthat the following questions are presented for decision: (a)whether Drozdowski was a supervisor and/or agent of Re-spondent; (b) whether Respondent, through its agent Droz-dowski, violated Section 8(a)(1) by threatening employeeswith the sale of all its trucks and with the firing of its em-ployees if they engaged in union or other concerted pro-tected activities; and (c) whether Respondent violated Sec-tion 8(a)(3) by issuing a warning letter and reducing thehours of Steffin because of his union activity. Counsel urgesthat these questions should be answered in the affirmative.On the other hand, counsel for Respondent contends thatthe following questions are presented: (a) whether Respon-dent had notice of the three grievances filed by Steffin inOctober 1977 when it cut back his hours; (b) whether thecutback in Steffin's hours was due to anything other thansound business reasons; (c) whether the warning letter sentto Steffin was in retaliation for his having filed grievances;and (d) whether Drozdowski was an officer, director, oremployee of Respondent. Counsel for Respondent requeststhat I find Respondent committed no unfair labor practicesand, accordingly, deny the relief sought by the GeneralCounsel on behalf of Steffin.Upon the entire record in the case, including my observa-tion of the witnesses as they testified and a consideration ofthe briefs filed with me by counsel for both parties on orabout July 10, 1978, I1 make the following:I. JURISI)I( IONRespondent. a Michigan corporation, at all materialtimes has maintained its only office and place of business inthe city of Brownstone Township, Michigan. where it isengaged in the rental of construction equipment and relatedproducts to concerns engaged in the construction business.Respondent admits and I find that during 1977 it purchasedand caused to be transported and delivered to its Brown-stone Township installation construction equipment andother goods and materials valued in excess of $50,000,which goods and materials valued in excess of the sameamount were transported and delivered to the BrownstoneTownship installation and received from enterprises locatedin Michigan, which received such goods and materials di-rectly from points outside the State of Michigan. Respon-dent admits that at all material times it has been engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act; it further admits that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRAC11TCESEugene Penny, who went to work for Respondent inApril 1971, held the position of truckdriver at the time hetestified, but he was also responsible for seeing that thetrucks were ready in the morning, putting fuel in them,fixing flat tires, and, on occasion, driving miscellaneoustrucks during the day and helping the mechanics. He prin-cipally reported to Wyke, although foremen also gave himdirections. Thus, he reported to Drozdowski as well as toForeman Greg Mason. Penny testified that he joined theUnion about I week after he began working for Respon-dent and at the time he testified was acting steward. Afterworking for 3 months Penny was discharged; he thereuponcalled the Union, and the matter was settled with the resultthat he lost no worktime. Apparently the matter that was indispute was Penny's pay scale: Penny called the Union,which took the matter up with Respondent, asserting thatPenny was working as a teamster and should be getting thecorrect wage scale. He did receive the correct payment thefollowing week, but he was told by Personnel ManagerHolmes that Respondent no longer needed him and wasgiven two paychecks. Before he called the Union complain-ing about his wage scale Penny had been working from 65to 95 hours per week. According to Penny, the Union ad-vised Respondent that it could not dismiss him according tothe contract without first giving him three written warningswithin a 9-month period. He was returned to employment.He testified that he had never been given a prior warning.Penny related that he helped Steffin write up his firstgrievance, which concerned the matter of a shortage of 4days in his vacation pay. He further testified that during thelate summer Steffin appeared "very upset one day in thegarage" and called out to Penny that he wanted a grievanceform because he was "tired of other people doing his work."Foreman Mason was in the garage at the time and, accord-ing to Penny, was about 15 or 20 feet behind Penny, whotestified that there was no noise in the garage at that time.ORDER10 JOHN WYKE, INC.When Penny told Steffin that he did have some grievanceforms in his pickup truck the two proceeded to leave thegarage, whereupon Mason asked them where they weregoing and stated that he wanted Steffin to leave promptlyfor some parts.According to Penny, in the fall he had a conversationwith Drozdowski, who called him and stated that one of thetrucks had to be ready early the following morning and thathe should check it out. In addition, he inquired what Steffinhoped to gain from his grievances and further said thatSteffin deserved the 4 days' pay according to the unionagreement. Drozdowski, in a loud tone, told Penny that heshould tell the rest of the drivers that if, pursuant to the 72-hour strike notice then in force, they backed Steffin Respon-dent "would then sell the trucks, and buy them under an-other company name, and hire all new drivers." Penny re-lated that Drozdowski repeated this several times and saidthat although he had not been able to convince Wyke ofthis, he was sure that Harvey Warner, a consultant withRespondent, would be "able to talk him into it." Pennytestified that the only employees on Respondent's payrollwere the truckdrivers and perhaps the garage mechanics.He related that since October 1977 no one had been laidoff, but that hours had been cut, although not drastically:he further stated that during the winter hours normally arereduced. Penny testified that he worked in the garage oryard 2 or 3 hours per day and had earned about $100 fromthe Joba Construction Company in the past year. He statedthat he was on Respondent's payroll approximately 90 per-cent of the time. On cross-examination he testified that Re-spondent's principal customer, up to 99 percent of the time,was the Joba concern, which also rents construction equip-ment to other concerns. Then he testified that the complaintor problem he raised some 7 years earlier had never beenbrought up. Penny's only knowledge of grievances or com-plaints were the ones relating to Steffin, and that priorthereto "there weren't any within a couple of years beforethat." Penny related that Drozdowski telephoned him onwhat he believed was the Labor Day weekend and"sounded like he had been either drunk or had been drink-ing very heavy." Penny further testified that he knew Droz-dowski "holds his liquor very well, but to me he was a littlebit heavier than that to me that night." Penny testified thatDrozdowski tole him that if the drivers would back Steffinand went on strike Respondent would sell the trucks, buythem under another name, and hire new drivers. On cross-examination, in answer to an inquiry whether he gave the"threat" that Drozdowski made any credence, he testifiedthat "at the time I did yes, quite a bit."On September 15 a meeting was held to discuss the vaca-tion pay grievance of Steffin; however, the matter was notresolved because of a difference of opinion regarding theinterpretation of the contract. Not long thereafter, Wykespoke to George Withers, the secretary-treasurer of Local247 of the Teamsters, about a contract interpretation. Wykefinally gave in to the Union's interpretation but continuedto disagree with it even after Steffin received his vacationpay.Before September 15 Steffin customarily worked 40 hourseach week. However, as of September 20, Respondent be-gan cutting his hours, and Supervisor and Mason calledhim at home on September 20 and told him not to come towork because Respondent had no work for him. Thereafter,Steffin's hours were progressively reduced from 40 hourseach week to approximately 15 hours, and in the last weekof October Steffin worked only 5 hours. Steffin testified thathe "found again, as before, Gregg Mason and others wererunning parts for me, so I filed three grievances on October3, 1977." In the grievance dated September 21 Steffin statedthat on that date he "was told by my foreman not to comein because there wasn't any work for me to do." He went onto state that on that day Mason "went to Whitfield Fordand purchased two rear springs pins" for Respondent's die-sel truck tractor, 118, and that he was "requesting that I bepaid and this activity be stopped." In the grievance datedSeptember 27 Steffin stated that on that day he was told byMason "not to come in because there wasn't any work forme to do." However, he went on to state that from approxi-mately 9 a.m. to 10 a.m. Foreman Mason drove to a con-cern in Detroit and purchased four bolts "for use in repairof" a vehicle, and that he was "requesting that I be paidand this activity be stopped." In the grievance dated Sep-tember 28 Steffin stated that on that date Foreman Masontook a defective battery from the garage "and drove toMagnetic Battery in Detroit and exchanged it for a newone" and that afternoon he asked Mason, inasmuch as he(Steffin), "didn't know that he had done this until the nextday", if Mason "wanted me to exchange the battery he saidthat Magnetic Battery was sending their truck out to thegarage with a new one." He again requested that he be paidand that such activity be stopped. On October 6 Wvkewrote to McQuarter of Teamsters Local No. 247 concern-ing Steffin. Wyke stated that Steffin "is not conscientiousenough regarding the parts he is supposed to pick up" andrecited what he regarded as the details of a certain incident.Wyke went on to state that on Friday, September 30, "Stef-fin had a passenger riding with him who was not employedby John Wyke, Inc., and whose presence was not relatedwhatsoever to parts pick-up for the company." On October7 Wyke wrote to Steffin stating: "Due to large financiallosses this year, we are forced to cut down on all operations.We have decided that we can only work you I day a week,starting next week" and advised Steffin not to "report towork until we schedule that day and call you." Steffinworked for the last time on October 31, and since then hehas received no calls to report to work. Steffin testified thatto his knowledge no one else in the garage had his hourscut, nor had any garage employees been laid off.1it. DISCUSSION AND CONCLUSIONSTurning first to the status of Drozdowski. counsel for theGeneral Counsel draws attention to the fact that Wyke.president of Respondent, testified that from 1970 through1977 Drozdowski held the position of field superintendentfor Joba Construction, which is another concern owned byWyke and is the principal customer of Respondent. Wykefurther testified that Drozdowski held the position of vicepresident for the Joba concern in some of the years between1970 and 1977. Wyke described the job duties of Drozdow-ski while field superintendent as including responsibility"for the coordinating and the production and the cost ofI  DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain projects" and being "responsible for seeing that theappropriate number of persons and to some degree respon-sible for seeing that men were on the jobs and performingthe work, to some degree seeing to it that the appropriatenumber of persons and classifications are hired and that,when work flow on a particular project slowed down, seeingto it that employees are laid off or transferred to anotherjob." Wyke testified that Drozdowski was not completelyresponsible for performing these functions but made thedecisions in consultation with Wyke. Moreover, Wyke ad-mitted that when Respondent rented equipment to theJoba's concern Joba's supervisors directed the operators ofthe equipment, who were employees of Respondent. Wyketestified that Drozdowski would participate in the decisionnot to use a particular piece of equipment when it was nolonger needed, and there were times when rank-and-file em-ployees working for Joba worked for Respondent.Counsel for the General Counsel argues that Drozdow-ski, under the evidence, "falls within the statutory definitionof a supervisor of Respondent," and that as field superin-tendent for Joba he exercised "independent judgment indirecting and assigning work, to not only Joba employees,but Respondent's employees as well." Moreover, he statesthat if it is assumed that Respondent "did not actually vestDrozdowski with supervisory authority over its employees,Respondent still holds responsibility for any conduct ofDrozdowski which interfered with the rights of employeesunder the Act. Employees could have reasonably believedthat Drozdowski acted for management." In addition.counsel for tile General Counsel points out that aside fromgiving orders to employees of Respondent Drozdowski"held himself out to employees (and to customers) as anexecutive vice-president." and that President Wyke testifiedthat he did not repudiate such claims. He also calls atten-tion to the fact that Drozdowski's name appears, along withthe names of Respondent's officers and foreman. on thehours cutback letter addressed to Steffin.Counsel for Respondent argues that although he admit-ted the allegation in the complaint stating that Drowzdow-ski was a supervisor within the meaning of the Act thatadmission "was error on counsel's part as Bill Drozdowskiwas not in fact a supervisor of John Wyke, Inc. within themeaning of Section 2( 1) of the Act," and that this "confu-sion is attributable to the fact that this case was initiallyhandled by a staff attorney who, ironically, was also laidoff." Counsel for Respondent asserts that the "paucity ofproofs supporting Mr. Steffin's complaint verges on beingabsolute," and that there is "not a single shred of evidenceto link the grievances filed by Steffin and the time cutbackand warning letter." Moreover, counsel asserts that "thereis serious question as to whether or not the activities ofGeorge H. Steffin V, in filing grievances was concerted ac-tivity within the protection of the Act" and cites N.L.R.B.v. Northern Metal Company, 440 F.2d 881 (3d Cir. 1971).However, in an earlier decision of the Court of Appeals forthe Second Circuit, Chief Judge Lombard, for a unanimouspanel, wrote that "while interest on the part of fellow em-ployees would indicate a concerted purpose, activities in-volving attempts to enforce the provisions of a collectivebargaining agreement may be deemed to be for concertedpurposes even in the absence of such interest by fellow em-ployees." N.L.R.B. v. Interboro Contractors, Inc., 388 F.2d495, 500 (2d Cir. 1967). 1 agree with what Chief Judge Lom-bard stated and, accordingly, find that Steffin's filing ofgrievances constituted concerted activity within the protec-tion of the Act.Upon the basis of the foregoing findings of fact and theentire record in the case I make the following:CONCL.USIoNS OF LAWI. John Wyke, Inc., is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Local 247. International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America is alabor organization within the meaning of Section 2(5) of theAct.3. Bill J. Drozdowski is a supervisor and agent of Re-spondent within the meaning of Section 2(11} and (13) ofthe Act.4. Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)( 1) and (3) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.TifE RFMFDYIt having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(3) and (I)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act.I have found that Respondent. by Drozdowski. threat-ened to sell its trucks. buy them under another Companyname, and hire all new drivers. In addition, I have foundthat Respondent reduced the hours of work of Steffin,whereas the hours of other employees were not cut. I con-clude that Respondent took this action in retaliation be-cause Steffin filed grievances. I further conclude that Re-spondent violated Section 8(a)(3) and (I) of the Act byissuing a warning letter to Steffin, as well as by cutting backhis hours of work. Also, I am convinced that Respondent,through Supervisor Mason, who was present and able tohear Steffin's request for grievance forms on September 30,1977, I week before Steffin's reprimand and layoff, knew ofSteffin's grievance filing activity. Indeed, Steffin made a di-rect comment to Supervisor Mason about getting grievanceforms when Mason asked where he was going. I think itreasonable to infer that Respondent was aware of Steffin'sgrievances on October 6 and 7, 1977. the dates of the lettersreprimanding Steffin and cutting back his hours, by reasonof the fact that Respondent did not call Mason as a witnessto testify as to his knowledge of Steffin's grievance filingactivity.Inasmuch as it has been found that Respondent discrim-inatorily issued warning letters to Steffin, laid him off, andcut back his hours of work because of his union member-ship and activity, it will be recommended that the Respon-dent cease and desist therefrom and take appropriate affir- mative action, including reinstatement of Steffin, togetherwith backpay plus 6 percent interest per annum.[Recommended Order omitted from publication.]12